5 F.3d 546NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ronald GRAHAM, Plaintiff-Appellant,v.O. Lane McCOTTER;  Jay Leslie;  Rex Talbot;  Daniel Avis;Billie Casper;  Howard, Officer;  Piatt, Officer;Tuttle, Officer;  Robin Anderson,Defendants-Appellees.
No. 93-4100.
United States Court of Appeals, Tenth Circuit.
Sept. 1, 1993.

Before LOGAN, MOORE and BRORBY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered sub-mitted without oral argument.


2
Plaintiff Ronald Graham appeals the dismissal of his 42 U.S.C.1983 action filed against nine officials of the Utah Department of Corrections.  The district court permitted the filing, but dismissed the case pursuant to 28 U.S.C.1915(d) as frivolous.


3
We have reviewed the brief and the record and are satisfied that dismissal was appropriate.  The magistrate judge's report and recommendation detailed the deficiencies of plaintiff's complaint and recommended dismissal unless plaintiff filed a timely amendment.  Plaintiff's amended complaint asserted that the magistrate judge's recommendation prejudiced his case, that he was wrongfully held under cruel conditions in an isolation cell for eight days, that defendant McCotter was aware plaintiff was in an isolation cell, and that he was entitled to appointed counsel.  The amended complaint was conclusory and lacking in the necessary specificity to survive dismissal.


4
We cannot add significantly to the analysis in the magistrate judge's recommendation of April 21, 1993, which was adopted by the district court, and therefore AFFIRM for substantially the reasons stated therein.


5
The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrine of the law of the case, res judicata, or collateral estoppel. 10th Cir.R. 36.3